NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2839-15T1

HUSKIES TRUST 2013-1,

        Plaintiff-Respondent,

v.

NEW ALOHA DEVELOPMENT, INC.,

        Defendant,

and

RICHARD WU, a/k/a RICHARD
L.M. WU, a/k/a RICHARD YIN
FU WU,

        Defendant-Appellant,

and

JSANG KEI LAU, a/k/a
TSANGT KEI LAU, a/k/a ROBERT
TSANG, a/k/a ROBERT LAU, a/k/a
TSANG KEI LAU,

     Defendants.
__________________________________

              Argued July 11, 2017 – Decided October 31, 2017

              Before Judges Nugent and Accurso.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Hudson County, Docket No.
              F-064310-09.
         Aihong You argued the cause for appellant.

         Gene R. Mariano argued the cause for
         respondent (Parker McCay PA, attorneys; Mr.
         Mariano, of counsel; Stacy L. Moore, Jr., on
         the brief).

PER CURIAM

    We have been advised by the parties this matter has been

amicably adjusted between them and they have stipulated to the

dismissal of this appeal.   Accordingly, the appeal is dismissed

with prejudice and without costs.




                               2                        A-2839-15T1